DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claims 1-15 fail to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the abstract and specification filed September 24, 2021. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated that the paper product is a wet-laid paper, actually the abstract discloses only disposable absorbent papers, i.e., tissues towels, etc., and this statement indicates that the invention is different from what is defined in the claim(s) because the paper does not have to be a wet-laid or disposable paper.
Claims 1-2 and 6-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is vague and indefinite as to the viscosity of the chemistry and thus the metes and bounds of patent protection desired cannot be ascertained. Note that any fluid chemistry, is viscous, i.e., it has viscosity, and thus the claims are omnibus in that sense, since they fail to point out what viscosity range is included or excluded by the claim language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over any of Applicants admission of Prior Art, (hereafter AAPA) or Stefani, EP 1849914 A1, just to mention a couple in view of Speakman, WO 2008/047144 A1 and evidenced by Ultrasonic Spray Nozzle, Micro Piezo.
	 With regard to claims 1 and 16, both the AAPA and Stefani, teach the addition of additives to a wet-laid paper in the converting plant using sprayer or other type of application device/coater; see ¶-[0007]-[0010] of the AAPA;  abstract, ¶-[0013]. [0025], [0028], [0033] and [0042]-[0048]. The main references, the AAPA and Stefani, fail to teach the use of a piezoelectric device to apply the additive, chemistry, coating to the paper. However, Speakman teaches that piezoelectric spraying/coating  can be used for coating papers as-well as other type of coating used in papermaking, e.g., dip coating, spray coating, spin coating, coating printing, etc., see page 3, lines 16-20 and page 4, lines 43-46. Therefore, using a piezoelectric coater in the process of the primary references, AAPA or Stefani, would have been obvious to one of ordinary skill in the art  since it has been held that “[W]here two equivalents are interchangeable for their desired function, substitution would have been obvious and thus, express suggestion of desirability of the substitution of one for the other is unnecessary.” In re Fout 675 F. 2d 297, 213 USPQ 532 (CCPA 1982); In re Siebentritt, 372 F.2d 566, 152 USPQ 618 (CCPA 1967). More over the article “Ultrasonic Spray Nozzle, Micro Piezo” teaches the advantages of using piezoelectric coating/spraying, i.e., precise controlled drop size and distribution, and thus one of ordinary skill in the art would the piezoelectric coating/printing/spraying in the process of the main reference in order to obtain the advantages discussed above.
	 With regard to claims 2-15, the claims recite the properties of the additive, i.e., the viscose chemistry, the droplet size and the amounts of additive added to the paper, which are optimizable variables/properties and considered within the levels of ordinary skill in the art and considered obvious absent a showing of unexpected results. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Process of Applying Viscous Chemistry to a Paper Product at the Converting Stage.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF